Citation Nr: 1702217	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-00 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative changes of C4-5 with some anterior spurring; moderate to marked central spinal canal stenosis at C4-5 and C5-6; C6-7 posterior concentric bulging disc and small central extrusion; and T1-2 small central disc extrusion, to include a total rating based on individual unemployability due to service-connected disability prior to February 18, 2009.  

2.  Entitlement to a rating in excess of 20 percent for degenerative changes of L5 with narrowing of the disc space at L4-S1 prior to September 16, 2010, to include a total rating based on individual unemployability due to service-connected disability prior to February 18, 2009.

3.  Entitlement to a rating in excess of 40 percent for degenerative changes of L5 with narrowing of the disc space at L4-S1 on or after September 16, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September July 1976 to October 1995.  He had prior service in the Puerto Rico Army National Guard, to include a period of active duty for training (ACDUTRA) from January 1967 to May 1967.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  As set forth above, the appellant's claim is now in the jurisdiction of the RO in St. Petersburg, Florida.  

Before the appeal was certified to the Board, in a November 2010 rating decision, the RO increased the rating for the appellant's service-connected lumbar spine disability to 40 percent, effective September 16, 2010.  Although a higher rating was granted, the issue remained in appellate status, as the maximum schedular rating was not assigned nor did the appellant withdraw his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2015, the Board remanded the matter for additional evidentiary development and due process considerations.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the record reflects that the appellant is unemployable due to his service-connected cervical and lumbar spine disabilities.  The RO has awarded a total rating based on individual unemployability due to service-connected disability (TDIU) from February 18, 2009.  Given the appellant's contentions, the procedural history of the issues on appeal, and the evidence of record, the Board has included the appellant's entitlement to TDIU as part of the underlying determinations of the appropriate disability ratings to be assigned for his service-connected cervical and lumbar spine disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In light of the favorable determination below, no prejudice to the appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


FINDINGS OF FACT

1.  The appellant's degenerative changes of C4-5 with some anterior spurring; moderate to marked central spinal canal stenosis at C4-5 and C5-6; C6-7 posterior concentric bulging disc and small central extrusion; and T1-2 small central disc extrusion is manifested by daily and severe radiating neck pain, limited range of motion, as well as muscle spasm and guarding severe enough to result in an abnormal gait or spinal contour, resulting in disability which more nearly approximates favorable ankylosis of the cervical spine.  At no time has the appellant's cervical spine disability been manifested by actual ankylosis or incapacitating episodes of intervertebral disc syndrome totaling at least 6 weeks in any 12-month period of the claim.  The appellant's disability picture is not exceptional or unusual such that the schedular criteria are inadequate.

2.  For the entire period of the claim, the appellant's degenerative changes of L5 with narrowing of the disc space at L4-S1 has been manifested by daily and severe radiating low back pain, limited range of motion, as well as muscle spasm and guarding severe enough to result in an abnormal gait or spinal contour, resulting in disability which more nearly approximates favorable ankylosis of the thoracolumbar spine.  At no time during the claim has the appellant's low back disability been manifested by actual ankylosis or incapacitating episodes of intervertebral disc syndrome totaling at least 6 weeks in any 12-month period of the claim.  The appellant's disability picture is not exceptional or unusual such that the schedular criteria are inadequate.

3.  The appellant's service-connected cervical and lumbar spine disabilities rendered him unable to secure or follow a substantially gainful occupation prior to September 2009.  


CONCLUSION OF LAW

1.  The criteria for a 30 percent rating for degenerative changes of C4-5 with some anterior spurring; moderate to marked central spinal canal stenosis at C4-5 and C5-6; C6-7 posterior concentric bulging disc and small central extrusion; and T1-2 small central disc extrusion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5242, 5243 (2016).  

2.  The criteria for a 40 percent rating for degenerative changes of L5 with narrowing of the disc space at L4-S1 prior to September 16, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5242, 5243 (2016).

3.  The criteria for a rating in excess of 40 percent for degenerative changes of L5 with narrowing of the disc space at L4-S1 have not been met for any period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5242, 5243 (2016).

4.  The criteria for a a total rating based on individual unemployability due to service-connected disability prior to February 18, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an April 2008 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  The letter included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2016); 38 C.F.R. § 3.159 (2016).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  

Pursuant to the Board's July 2015 remand directives, the appellant was also afforded additional VA medical examinations in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2016).  After reviewing the record, the Board expressly finds that the examination reports obtained are adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  Neither the appellant nor his representative has argued otherwise.  



Background

In April 2008, the appellant submitted a claim for an increased rating for his service-connected cervical and lumbar spine disabilities.  

In support of his claim, the appellant submitted an April 2008 medical certification from his private neurologist who noted that the appellant had been diagnosed as having cervical stenosis with radiculopathy, degenerative disc disease and spondylosis, disc protrusion, paraspinal muscle spasm, right median nerve neuropathy due to carpal tunnel syndrome.  As a result, he was unable to manipulate lift, push or pull objects of more than 10 pounds with both upper extremities.  He had decreased range of motion.  Cervical flexion was to 20 degrees, extension was to 10 degrees, and lateral rotation was to 40 degrees.  He also presented with right infraspinatus atrophy, and severe and chronic cervical pain which increased with work.  The neurologist indicated that the appellant was unable to work because his clinical condition had been worsening and interfered with his quality of life.  

In connection with his claim, the appellant was afforded a VA medical examination in May 2008 at which he reported worsening neck and low back pain and stiffness.  He reported that the pain was constant and rated it as a 9 or 10 on pain scale 0 to 10, with periods of flare-ups and alleviation.  The appellant indicated that he had been on sick leave from his job at the postal service since April 2008 due to neck and low back pain.  On examination, the the spine was normal in appearance.  Range of motion testing of the cervical spine showed flexion to 28 degrees with pain at 20 degrees, extension to 25 degrees with pain at 25 degrees, lateral flexion to 35 degrees bilaterally with pain at 35 degrees, and lateral rotation to 40 degrees bilaterally with pain at 40 degrees.  The examiner noted that the appellant was limited by pain but not additionally limited by fatigue, weakness, lack of endurance, incoordination, or repetitive range of motion.  There was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  There was no ankylosis, postural abnormalities, or abnormality of cervical spine musculature.  

Range of motion testing of the thoracolumbar spine showed flexion to 80 degrees with pain at 80 degrees, extension to 19 degrees with pain at 19 degrees, lateral bending to 20 degrees bilaterally with pain at 20 degrees, and lateral rotation to 20 degrees bilaterally with pain at 20 degrees.  The appellant was limited by pain but not additionally limited by fatigue, weakness, lack of endurance, incoordination, or repetitive range of motion.  There was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Additionally, there was no ankylosis, postural abnormalities, or abnormality of cervical spine musculature.  

Neurological examination was normal with normal tone and bulk of the upper and lower extremities.  Muscle strength and reflexes were normal, bilaterally.  The appellant reported that during the past year, he had had to be absent from work due to neck and low back pain on several occasions which lasted 5 to 6 days each episode.  He indicated that he would provide information from his employer.  The examiner noted that a December 2007 EMG had shown right and left acute C5-6 and C6-7 radiculopathy and that a March 2008 EMG had shown right S1 radiculopathy.  The diagnoses were degenerative joint disease and bulging disc cervical spine with radiculopathy and degenerative joint disease of the lumbosacral spine with radiculopathy.  

In May 2008, the appellant submitted a note from his supervisor who noted that the appellant showed up to work regularly although "due to his alleged clinical condition on numerous occasions he had to depart from work to visit his doctor."  

In May 2008, the appellant underwent an examination in connection with an application for Social Security benefits.  He reported daily radiating cervical and lumbar pain.  Examination showed muscle spasm in the cervical and lumbar spine areas.  He was limited in his ability to push, pull, lift and carry, as well as to walk more than one block.  The examiner indicated that the appellant was unable to continue in his position at the post office as a result of his symptoms.  Range of motion testing showed cervical flexion to 20 degrees, extension to 10 degrees, lateral flexion to 40 degrees bilaterally, and lateral rotation to 35 degrees bilaterally.  The lumbar spine exhibited forward flexion to 80 degrees, right lateral flexion to 20 degrees and left lateral flexion to 30 degrees.  

In an October 2008 rating decision, the RO denied ratings in excess of 20 percent for the appellant's cervical and lumbar spine disabilities and the appellant appealed.  

Records obtained in support of the appeal include records from the Social Security Administration showing that the appellant was determined to be disabled as a result of discogenic disease as of March 2008.  Records considered by SSA in reaching its disability determination include VA and private clinical records showing notations of neck and back pain, degenerative joint and disc disease of the cervical and lumbar spine, and bilateral upper radiculopathy and right lower extremity radiculopathy as shown by a March 2008 EMG study.  

In an October 2008 letter, the appellant's employer indicated that the appellant had not come to work since April 2008.  He had been suffering from conditions on his back and neck that prevented him from doing his duties in the Post Office.  The employer noted that the appellant had presented a medical certification indicating that his clinical condition has been worsening and that he was unable to work.  

In June 2009, the appellant's application for FERS disability retirement from the Postal Service was approved, effective in July 2009.  The appellant last worked in April 2008.  

In September 2010, the appellant again underwent VA medical examination.  His complaints included continued severe, daily cervical and lumbar pain radiating to the extremities.  Examination showed that there was no ankylosis or atrophy of the cervical or lumbar spine.  There was spasm, guarding, weakness, and pain with motion.  Range of motion testing of the cervical spine showed flexion to 30 degrees, extension to 20 degrees, lateral flexion to 30 degrees, lateral rotation to 55 degrees.  There was additional loss of motion with repetition as follows:  flexion to 20 degrees and extension to 10 degrees.  Range of motion testing of the thoracolumbar spine showed flexion to 35 degrees, extension to 15 degrees, lateral flexion to 20 degrees, lateral rotation to 20 degrees.  After repetitive motion, flexion was decreased to 20 degrees and extension was decreased to 10 degrees.  In addition, the examiner identified bilateral upper extremity radiculopathy and right lower extremity radiculopathy.  

In a November 2010 rating decision, the RO granted service connection for radiculopathy of the left and right upper extremities and assigned initial 10 percent ratings, effective February 18, 2009, the date of a medical certificate identifying the condition.  The RO granted service connection for radiculopathy of the right lower extremity and assigned an initial 10 percent rating, effective May 16, 2008, the date of the VA medical examination identifying the condition.  The RO increased the rating for the appellant's low back disability to 40 percent, effective September 16, 2010, the date of the VA medical examination.  The appellant's combined disability rating was increased to 60 percent from May 16, 2008, and to 70 percent, effective February 18, 2009.  

In an August 2011 letter, the appellant's physician indicated that the appellant had chronic neck and low back pain with associated cervical and lumbar radiculopathy.  As a result, the appellant was totally incapacitated to perform any of his job duties at the postal service.  The physician indicated that the appellant could not work because performance of his job duties could affect his quality of life and worsen his spine condition.  

The appellant was afforded a VA general medical examination in May 2011.  The examiner noted that the appellant had cervical and lumbar degenerative disc disease with radiculopathy of the right lower and bilateral upper extremities.  The appellant reported that his condition had become progressively worse over the years and he stopped working in 2008 due to his spine condition.  Range of motion testing of the cervical spine showed flexion to 30 degrees, extension to 20 degrees, lateral flexion to 30 degrees, and lateral rotation to 55 degrees.  There was additional motion loss following repetitive testing as follows:  flexion to 20 degrees and extension to 10 degrees.  Range of motion testing of the thoracolumbar spine showed flexion to 35 degrees, extension to 15 degrees, lateral flexion to 20 degrees, and lateral rotation to 20 degrees.  There was additional motion loss following repetitive testing as follows:  flexion to 20 degrees and extension to 10 degrees.  The diagnosis was cervical and lumbar degenerative disc disease with radiculopathy right lower and right and left upper extremities.  The examiner indicated that the appellant's spinal conditions produced functional impairment on any type of employment activities.  

In an August 2011 rating decision, the RO granted a total rating based on individual unemployability, effective February 18, 2009, the date the appellant met the schedular criteria for that award.  

Subsequent VA clinical records show continued treatment for multiple complaints, including neck and back pain with radiculopathy.  

In a November 2014 rating decision, the RO assigned an an earlier effective date of May 16, 2008, for the award of separate 10 percent ratings for radiculopathy of the right and left upper extremities, increasing the appellant's combined disability rating to 70 percent from May 16, 2008.  It is unclear why the RO failed to award a total rating based on individual unemployability due to service-connected disability from that date.  

In May 2016, the appellant again underwent VA cervical spine examination.  He reported constant and daily neck pain aggravated by sleeping, head turns and driving.  Range of motion testing showed flexion to 25 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, and lateral rotation to 45 degrees bilaterally.  There was no additional loss of function or range of motion after three repetitions.  The appellant exhibited localized tenderness, guarding, and muscle spasm resulting in abnormal gait or abnormal spinal contour.  There was no ankylosis nor had the appellant had any episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

At a VA thoracolumbar spine examination in May 2016, the appellant reported daily recurrent low back pain aggravated by prolonged standing, walking, and lifting.  He indicated that he had several flare ups per week due to prolonged or repetitive walking with a loss of function due to pain.  Range of motion testing showed flexion to 65 degrees, extension to 25 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 25 degrees.  There was evidence of pain with weight bearing but no additional loss of function or range of motion after three repetitions.  There was muscle spasm and localized tenderness resulting in an abnormal gait or abnormal spinal contour.  There was no ankylosis.  


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2016).

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA's Rating Schedule evaluates disabilities of the spine pursuant to a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2016).

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is awarded when (1) forward flexion of the cervical spine is limited to 15 degrees or less or (2) there is favorable ankylosis of the entire cervical spine.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Under Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2016).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when when intervertebral disc syndrome is productive of incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assigned.  When intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b). Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Entitlement to a rating in excess of 20 percent for degenerative changes of C4-5 with some anterior spurring; moderate to marked central spinal canal stenosis at C4-5 and C5-6; C6-7 posterior concentric bulging disc and small central extrusion; and T1-2 small central disc extrusion.  

Applying the facts in this case to the legal criteria set forth above, and affording the appellant the benefit of the doubt, the Board finds that a 30 percent disability rating is warranted for his service-connected cervical spine disability.  

As set forth above, the record consistently reflects that the appellant's cervical spine disability is manifested by daily and severe radiating neck pain, limited range of motion, as well as muscle spasm and guarding severe enough to result in an abnormal gait or spinal contour.  Although repeated range of motion testing has consistently shown that his forward flexion has been limited to no more than 20 degrees, and although he does not exhibit ankylosis resulting in functional limitations such as restricted opening of the mouth or chewing, it has been consistently noted that he is unable to perform the duties necessary for his job in the postal service and that his clinical condition interferes with his quality of life.  Under these circumstances, and resolving all reasonable doubt in the appellant's favor, the Board finds that his service-connected cervical spine disability more nearly approximates the criteria for a 30 percent rating.  

A rating in excess of 30 percent for the cervical spine disability, however, is not warranted.  Repeated examination has shown that the appellant's cervical spine disability is not manifested by unfavorable ankylosis of the entire cervical spine or any of the symptoms indicative of unfavorable ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Repeated range of motion findings establish that the appellant's cervical spine is not fixated or immobile and examiners have consistently indicated that no ankylosis is present.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca, but finds that a rating in excess of 30 percent is not warranted under these criteria.  As set forth above, although the appellant does not meet the schedular criteria for a rating in excess of 20 percent, in recognition of his functional loss, the Board has assigned a 30 percent rating.  He does not, however, exhibit functional loss due to pain or weakness supported by pathology which is consistent with a rating in excess of 30 percent.  The appellant's symptoms do not, when viewed in conjunction with the medical evidence, tend to establish disability which more closely approximates unfavorable ankylosis.  

Given the appellant's diagnosis, the Board has also considered whether a rating in excess of 30 percent would be warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In this case, the RO has already assigned separate ratings for radiculopathy of the right and left upper extremities and, absent an appeal, those ratings are not currently before the Board.  Moreover, there is no indication, nor has the appellant contended, that his cervical spine disability has been productive of incapacitating episodes on a frequency necessary for a rating in excess of 30 percent under these criteria.  The clinical records contain no indication that the appellant has been prescribed bed rest by any physician for his cervical spine disability.  While he missed multiple days of work due to his cervical spine and other disabilities, and has been shown to have been awarded a disability retirement due, in part, to his service-connected cervical spine disability, incapacitating episodes, as defined by the applicable regulation, have not been demonstrated for a total duration of at least four weeks but less than six weeks during any twelve month period.  

Entitlement to a rating in excess of 20 percent for degenerative changes of L5 with narrowing of the disc space at L4-S1 prior to September 16, 2010, and in excess of 40 percent thereafter.  

Applying the facts in this case to the legal criteria set forth above, and affording the appellant the benefit of the doubt, the Board finds that a 40 percent disability rating is warranted for his service-connected lumbar spine disability prior to September 16, 2010, but that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for any period of the claim.

As discussed in detail above, for the entire period of the claim, the appellant's degenerative changes of L5 with narrowing of the disc space at L4-S1 has been manifested by daily and severe radiating low back pain, limited range of motion, as well as muscle spasm and guarding severe enough to result in an abnormal gait or spinal contour.  Although range of motion testing has consistently shown that his range of motion has not been limited to the extent necessary to meet the schedular criteria for a 40 percent rating, and although he does not exhibit favorable ankylosis, in recognition of the substantial functional loss exhibited by the appellant, and resolving all reasonable doubt in his favor, the Board finds that his service-connected lumbar spine disability has more nearly approximated the criteria for a 40 percent rating for the entire period of the claim.  

The Board finds, however, that a rating in excess of 40 percent is not warranted.  The appellant's disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  As noted in order to warrant a rating in excess of 40 percent under these criteria, the appellant's disability must be manifested by unfavorable ankylosis of the entire thoracolumbar spine.  The record in this case shows that that the appellant's disability is not manifested by ankylosis or fixation of the spine, either favorable or unfavorable.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (defining ankylosis as fixation of the entire thoracolumbar spine); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992) (ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure").

Rather, repeated VA medical examinations and voluminous VA and private clinical records consistently establish that the appellant retains motion in his spine, albeit limited.  He has not contended otherwise.  By definition, the fact that his spine manifests some range of motion is evidence of the absence of unfavorable ankylosis.  Absent a finding of unfavorable ankylosis which has been neither shown nor alleged, the assigned 40 percent rating is the maximum schedular rating available for under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (pertaining to degenerative arthritis of the spine).

In reaching this determination, the Board notes that the General Rating Formula provides that associated objective neurological symptoms are rated separately under an appropriate diagnostic code.  As set forth above, the RO has awarded a separate disability rating for right lower extremity radiculopathy.  The record does not show, nor has the appellant contended, that he exhibits any other objective neurologic abnormalities associated with his service-connected lumbar spine disability.  Indeed, a review of the record on appeal, including multiple VA medical examination reports and voluminous VA and private clinical records, shows that the appellant has consistently denied symptoms such as bowel or bladder impairment.  

Given the appellant's diagnosis, the Board has considered whether the appellant would be entitled to a rating in excess of 40 percent under the rating criteria for evaluating intervertebral disc syndrome but concludes that these criteria have not been met for any period of the claim.  Similar to his service-connected cervical spine disability, the evidence does not show, nor does the appellant contend, that his service-connected low back disability was productive of incapacitating episodes totalling at least 4 weeks in a 12-month period for any period of the claim.  Again, the record amply demonstrates that the appellant experiences substantial limitations as a result of his low back disability but the clinical records contain no prescriptions for bed rest or other notations of incapacitating episodes, particularly incapacitating episodes having a duration of at least 6 weeks in any 12 month period.  VA medical examination has also shown that the appellant's disability is not shown to produce incapacitating episodes totalling at least 4 weeks in a 12-month period.  In view of these findings, the preponderance of the evidence is against finding entitlement to a rating in excess of 40 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Entitlement to an extraschedular rating and a total rating based on individual unemployability due to service-connected disability

In reaching its decision with respect to both the appellant's service-connected cervical and lumbar spine disabilities, the Board has considered whether the appellant may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321.  Under 38 C.F.R. § 3.321, in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

After reviewing the record, however, the Board find no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the appellant's service-connected cervical or lumbar spine disability are inadequate.  The symptoms associated with the appellant's service-connected disabilities, including pain and limitation of motion, are fully contemplated by the Rating Schedule and were expressly considered by the RO and the Board in assigning the current ratings.  Moreover, although surgery has been recommended, the appellant's service-connected cervical and lumbar spine disabilities have not been shown to have necessitated frequent periods of hospitalization and he has not contended otherwise.  

As set forth above, the appellant has alleged that his service-connected cervical and lumbar spine disabilities have resulted in unemployability and the record supports his contentions in this regard.  The Court has made clear that a claim for TDIU, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Based on the record, in an August 2011 rating decision, the RO assigned a total rating based on individual unemployability due to service-connected disability from February 18, 2009, the date the appellant then met the schedular criteria for that award.  Since that rating decision, however, the RO assigned earlier effective dates for the award of service connection for radiculopathy of the appellant's upper extremities.  The Board has also assigned higher ratings for the appellant's service-connected cervical and lumbar spine disabilities.  Under these circumstances, the appellant has met the schedular criteria for an award of a total rating based on individual unemployability due to service-connected disability from the date of his claim for an increased rating and the record supports a finding that he is unemployable due to his service-connected cervical and lumbar spine disabilities.  Under these circumstances, a total rating based on individual unemployability due to service-connected disability is warranted prior to February 18, 2009.  


ORDER

A 30 percent rating for degenerative changes of C4-5 with some anterior spurring; moderate to marked central spinal canal stenosis at C4-5 and C5-6; C6-7 posterior concentric bulging disc and small central extrusion; and T1-2 small central disc extrusion is granted, subject to the law and regulations governing the payment of monetary benefits.

A 40 percent rating for degenerative changes of L5 with narrowing of the disc space at L4-S1 prior to September 16, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 40 percent for degenerative changes of L5 with narrowing of the disc space at L4-S1 is denied.

A total rating based on individual unemployability due to service-connected disability prior to February 18, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


